203 F.3d 445 (7th Cir. 2000)
JOHN S. HROBOWSKI,    Plaintiff-Appellant,v.COMMONWEALTH EDISON COMPANY,    Defendant-Appellee.
No. 99-1924
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 6, 1999Decided February 9, 2000Rehearing and Rehearing En BancDenied March 8, 2000.

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 7582--James T. Moody, Judge.
Before BAUER, DIANE P. WOOD, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
Several glitches have  coalesced to create the conundrum we consider  today. On the third day of a trial pitting John  Hrobowski against his former employer,  Commonwealth Edison, the district court dismissed  Hrobowski's race and disability discrimination  claims with prejudice. The dismissal did not  follow any revelation about the underlying merits  of the suit, but instead came on the heels of a  cross-examination showing that Hrobowski failed  to disclose what the district court believed to  be relevant financial information on two  applications to proceed in forma pauperis.  Ordinarily, such a dismissal under the in forma  pauperis statute, 28 U.S.C. sec. 1915(e)(2)(A),  raises few tricky issues on appeal. But this is  not a typical case--when his claims were  dismissed, Hrobowski was not proceeding (or at  least should not have been proceeding) in forma  pauperis.


2
In late 1996 Hrobowski filed a complaint pro se  against ComEd alleging that the company's failure  to allow him to return to his prior position  following an injury violated federal race  (Hrobowski is African-American) and disability  discrimination laws. Simultaneously he completed  an application to proceed in forma pauperis in  which he disclosed an income of $47,928 a year  and a lot in Maywood (Illinois) for which he paid  $18,200. He didn't mention, however, that he  owned a 1991 pickup truck and that he maintained  varying ownership interests in a number of  automobiles apparently owned by his children.  Based on this financial information, Hrobowski  also filed a motion for appointment of counsel.


3
Oddly, despite his truthful reporting of a  rather healthy income, the district court1  granted Hrobowski in forma pauperis status and  arranged for an attorney to take his case pro  bono. This was, it seems to us, the first glitch.  We believe Hrobowski's financial disclosure, even  if incomplete, should have made him ineligible to  proceed in forma pauperis. Yet, with the court's  blessing, Hrobowski was allowed to proceed  without paying a filing fee.


4
This minor victory presaged continued success  for Hrobowski as ComEd eventually agreed to  restore him to his prior position with full  seniority and to make up for almost all of his  claimed lost overtime. Apparently, however,  Hrobowski and his lawyer clashed over the  generosity of ComEd's offer, for in March 1998,  citing "disagreement on further litigation  strategy," the attorney requested leave to  withdraw and Hrobowski did not object. Instead,  when the district court granted his lawyer's  motion, Hrobowski immediately obtained new  counsel on his own nickel.


5
But like many who have gone before him,  Hrobowski apparently did not like paying legal  fees. Thus, in an attempt to return to the salad  days of expense-free litigation, he filed another  application to proceed in forma pauperis2 and  a new motion for appointed counsel. On his second  application Hrobowski stated that he had take-  home pay of $885 per pay period (for what "pay  period" we don't know: if it was per week, that's  $46,020 a year; if it was bi-monthly, that's  $21,240 a year), but he did not report that he  received around $30,000 in workers' compensation  payments in the preceding year, that he  maintained his interest in the Maywood lot, and  that he owned one car outright and still  possessed ownership interests in his children's  vehicles. The omission of the workers'  compensation he received was particularly glaring  because Hrobowski checked the "no" box on his  application following a question specifically  asking whether he had received any such payments  in the past year.


6
Using a slightly more conservative formula to  determine how much a person must earn to escape  paying a $150 filing fee, the district court  denied this second application and also rejected  the motion for appointment of counsel, noting  that Hrobowski not only appeared financially  capable of retaining a lawyer, but had already  done so. This is where the next glitch occurred:  since Hrobowski was already proceeding in forma  pauperis, his "application to proceed without  prepayment of fees" was unnecessary if all he  wanted to do was save $150. But Hrobowski filed  the application anyway--most likely because the  court required current financial information  before it would consider his renewed motion for  appointment of counsel--and this, in turn, led to  another glitch. For once the court denied the  second application, Hrobowski should not have  been permitted to proceed further in the case  without paying a filing fee. However, even though  the fee was not assessed (through no fault of  Hrobowski's), the court permitted the case to  move forward.


7
And Hrobowski (with his retained lawyer) pressed  on. At first this looked like a good move, as he  sailed through ComEd's attempt to have the case  dismissed on summary judgment. But soon after his  trial began, Hrobowski's luck went south.


8
On the afternoon of the trial's second day  Hrobowski faced a withering cross-examination  that revealed the various omissions on his in  forma pauperis applications. In light of this  testimony, ComEd filed a motion for dismissal  pursuant to 28 U.S.C. sec. 1915(e)(2)(A).3 The  judge granted the motion, stating:


9
This Court finds that the plaintiff's  explanations concerning the statements that are  contained in his application[s] to proceed in  forma pauperis . . . are just not plausible.


10
. . . [T]he plaintiff knowingly and  intentionally gave false information as to his  true financial status. Therefore, the defendant's  motion to dismiss is granted. And pursuant to [28  U.S.C. sec. 1915(e)(2)(A)], this case is now  ordered dismissed with prejudice as a sanction  for attempting to deceive this Court by making  false allegations of poverty.


11
And with that, Hrobowski's 2- year battle with  ComEd came to an abrupt halt.


12
Hrobowski now appeals the district court's  dismissal, asking that we allow the case to be  decided on the merits. Before we can evaluate  this request, we must determine the correct  standard for our review. Until now, we have not  been presented with a case that has required us  to choose whether sec. 1915(e)(2)(A) dismissals  should be reviewed de novo or for abuse of  discretion. See, e.g., Mathis v. New York Life  Ins., 133 F.3d 546 (7th Cir. 1998). This appeal  demands a choice. But before we make it, we  reiterate that Hrobowski's is not the average  sec. 1915(e) (2)(A) dismissal. Typically, we are  asked to evaluate whether a district court's take  on the facts--i.e., whether or not a plaintiff's  allegation of poverty is untrue--support a  dismissal under the statute. Here we face a  different task, addressing solely the question of  whether the statute forced the district court to  dismiss (recall, the statute says "shall"  dismiss) Hrobowski's case after the omissions in  his in forma pauperis applications came to light  even though he was, at trial, pursuing his suit  at his own expense. As this call does not require  any special weighing of the facts developed in  the district court, but instead presents a legal  question, we assess it de novo. However, because  this case does not raise it, we leave open the  question of whether fact-based appeals from sec.  1915(e)(2)(A) dismissals should be reviewed under  the same standard.


13
We now turn to the question at hand: Did the  district court err in using sec. 1915(e)(2)(A) to  dismiss the case after it had denied Hrobowski's  second request to proceed in forma pauperis? This  is a matter of first impression for us, and one  that has generated little comment elsewhere. But  we do not proceed on a completely clean slate.  Several circuits have noted the unexceptional  proposition that sec. 1915(e)(2) does not apply  to cases where a party has never tried to proceed  in forma pauperis. See, e.g., Bazrowx v. Scott,  136 F.3d 1053, 1054 (5th Cir.), cert. denied, 525 U.S. 865, 119 S. Ct. 156 (1998). And we have  repeatedly permitted dismissals under the statute  where a party has been granted in forma pauperis  status. See, e.g., Mathis, 133 F.3d 546. Thus, in  its simplest form, our inquiry centers on whether  Hrobowski more closely resembles a party reaping  the benefits of in forma pauperis status, or one  who has not.


14
In this light, our path is clear. Once the  district court denied Hrobowski's second in forma  pauperis application, his obligation to pay  filing fees kicked in and he began to proceed (or  at least should have been ordered to proceed)  like any other plaintiff. In other words, we view  the denial of the second application as a  revocation of the initial grant of pauper status.  And, like any other plaintiff, once Hrobowski  lost his pauper status, he expended considerable  money and effort over the next 11 months bringing  his case to trial. To dismiss his case under a  section of the U.S. Code entitled "Proceedings in  forma pauperis" after such a long stretch of  proceeding as a nonpauper does not make sense.  Sure, he was proceeding without paying the filing  fee, but that was an oversight by the court in  not requiring the payment. So the district court  erred, we conclude, in using the mandatory  dismissal language of sec. 1915(e)(2) to settle  Hrobowski's case.


15
But this does not mean Hrobowski may simply  pick up where he left off. The district court  found that he had fibbed on the two in forma  pauperis applications. And although the  "omissions" on the first one are not very  significant, the workers' comp nondisclosure on  the second one was. Hrobowski's false statements  could subject him to sanctions under Rule 11 of  the Federal Rules of Civil Procedure. And while  Rule 11, unlike sec. 1915(e)(2), does not mandate  dismissal for false statements, the district  court could do so if it deemed that Hrobowski's  deeds merited such a harsh punishment. However,  the court couldalso opt for a less drastic  penalty and allow the case to proceed on to the  merits. As the district court can best gauge the  egregiousness of Hrobowski's omissions, we leave  this call to its discretion. But in making this  determination, the court should give considerable  weight to the fact that Hrobowski did, in fact,  disclose the existence of considerable income on  his first in forma pauperis application, and that  this whole problem could have been avoided if  that application had been, as it seems to us it  should have been, denied.


16
For these reasons, we REVERSE the district  court's judgment and REMAND the case for further  proceedings.



Notes:


1
 All district court activity that we will be  referring to, except for the trial, was handled  by Judge Blanche Manning. The case was  transferred to Judge James T. Moody (from  Indiana, but graciously helping out in Chicago)  for trial.


2
 The reporting form used in 1996 was called an  "application to proceed in forma pauperis." The  form used in 1998, reflecting modifications in  the law, was called an "application to proceed  without prepayment of fees."


3
 The statute reads, in pertinent part:
§ 1915.Proceedings in forma pauperis
* * * *
(e)(2) Notwithstanding any filing fee, or any  portion thereof, that may  have been paid, the court shall  dismiss the case at any time if the  court determines that--
(A)  the allegation of poverty is untrue[.]



17
BAUER, Circuit Judge, dissenting.


18
I respectfully dissent. I think  the trial court had it right; the plaintiff  lied, conned the district  judge into appointing an attorney,  wasted the attorney's time (which  is all an attorney has to sell), and  imposed on the court for years.  The "shall dismiss" rule was ripe  for use and was, in my opinion,  properly used. To permit this man to  further abuse the system is not  appropriate or necessary. I would affirm the dismissal.